          Case 7:18-cr-00018-DC Document 48 Filed 10/27/20 Page 1 of 1




                                  United States District Court
                       Western District of Texas, Midland-Odessa Division

United States of America,
  Plaintiff


v.
                                                      Cause No. 7:18-CR-00018-DC(1)


Erica MINJAREZ,
  Defendant

                                      Entry of Appearance


To: The clerk of court and all parties of record

       I, Kathryn Dyer, clinical professor and supervising attorney at the University of Texas Law

Criminal Defense Clinic, am admitted and authorized to practice in this court, and I appear in the

above-captioned case as counsel for Erica Minjarez.




       Date: October 27, 2020
                                                            ______________________________
                                                            Kathryn Dyer
                                                            Supervising Attorney
                                                            UT Criminal Defense Clinic
                                                            727 E. Dean Keeton St.
                                                            Austin, TX 78705
                                                            Phone: 512.232.1300
                                                            Email: kdyer@law.utexas.edu
